BRYANT, Judge.
Sirlena Rivera (respondent) appeals an order dated 8 October 2001 adjudicating her children J.R. and A.R. neglected.
On 30 May 2001, the Guilford County Department of Social Services (petitioner) filed a juvenile petition alleging respondent had neglected J.R. and A.R. The petition listed Elbert Isaac Williams (Williams) as J.R.'s father and Lennie Monroe (Monroe) as the putative father of A.R.1 At the adjudicatory hearing on 25 September 2001, Williams was not present but was represented by his attorney, who stipulated to a finding of neglect as alleged in the petition.2 Although neither respondent nor her counsel was present, the trial court commenced the adjudication phase of the proceeding. The trial court noted that "one of the parents," Williams, was "willing to enter into a consent ... at this time." In preparation for the consent order, the trial court inquired of the clerk of court whether she had the names of all the persons present. The trial court next asked: "And is it a consent as the facts are alleged in the petition?" The clerk replied that "[i]t is" and inquired whether the trial court wished to hear a summary of facts. Dana Hoxworth, the social worker who had signed the juvenile petition, then offered an unsworn summary of the facts alleged in the petition. Respondent's counsel did not arrive until after Hoxworth had concluded her recitation of facts and the trial court had already begun the dispositional stage of the hearing.3
At the conclusion of the hearing, the trial court directed that the findings in the order should read "as alleged in the petition." In its 8 October 2001 order, the trial court

A paternity test later established that Monroe is not A.R.'s biological father.


Williams does not appeal the trial court's order adjudicating the children neglected.


In its order, the trial court summarily noted the presence of respondent's counsel at the proceeding. The order, however, was drafted after the conclusion of both the adjudicatory and dispositional hearings, and the transcript actually indicates respondent's counsel did not arrive until after the trial court's adjudication of neglect.